PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
                __________

                    No. 14-3814
                    __________

           MICHELLE PRECIA JONES,

                                    Appellant

                         v.

       SOUTHEASTERN PENNSYLVANIA
TRANSPORTATION AUTHORITY; ALFRED OUTLAW
               __________

   On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
               (D.C. No. 2-12-cv-06582)
   District Judge: Honorable William H. Yohn, Jr.
                     __________

     Submitted Under Third Circuit LAR 34.1(a)
                 March 23, 2015

Before: HARDIMAN, GREENAWAY, Jr. and KRAUSE,
                Circuit Judges.

              (Filed: August 12, 2015)
Olugbenga O. Abiona
1st Floor
1433 South 4th Street
Philadelphia, PA 19147

Brian M. Rhodes
356 North State Road
Springfield, PA 19064
              Attorneys Appellant

Danielle Banks
Michelle K. Carson
Stradley, Ronon, Stevens & Young
2600 One Commerce Square
2005 Market Street
Philadelphia, PA 19103
              Attorneys Appellees
                        __________

                OPINION OF THE COURT
                      __________

HARDIMAN, Circuit Judge.
         In this appeal, we consider whether a suspension with
pay constitutes an “adverse employment action” under the
substantive discrimination provision of Title VII. We hold
that it typically does not.
                              I
       Michelle Jones was fired in 2011 by her employer, the
Southeastern    Pennsylvania     Transportation   Authority
(SEPTA). SEPTA says it dismissed Jones for submitting
fraudulent timesheets; Jones says her termination was the




                              2
culmination of years of unlawful sexual harassment, gender
discrimination, and retaliation. The District Court entered
judgment for SEPTA, Jones v. SEPTA, 2014 WL 3887747
(E.D. Pa. Aug. 7, 2014), and Jones filed this appeal.
       SEPTA is a public transit agency that serves
Philadelphia and its environs. In 2001, Jones began working
as an administrative assistant in SEPTA’s Revenue
Operations Department under the supervision of Alfred
Outlaw. On December 1, 2010, Outlaw suspended Jones with
full pay after he discovered apparent fraud in her timesheets.
Jones promptly informed SEPTA’s Equal Employment
Opportunity (EEO) Office that she intended to file a
complaint against Outlaw. At a meeting the following week,
Jones told the EEO Office that he had “sexually harassed”
and “retaliated against” her. App. 167.
       In the meantime, Outlaw referred the timesheet matter
to SEPTA’s Office of Inspector General (OIG). After an
extensive investigation, OIG concluded in February 2011 that
Jones collected pay for days she hadn’t worked by submitting
fraudulent timesheets. SEPTA suspended Jones without pay
on February 22, 2011 and formally terminated her in April of
that year.
       Jones continued to press her grievances throughout this
process. In March 2011, she filed a complaint with the
Pennsylvania Human Relations Commission alleging that
Outlaw had sexually harassed her and other female
employees, ordered her to do personal work for him during
business hours, and retaliated against her for resisting this
mistreatment by accusing her of timesheet fraud. SEPTA
therefore ended its internal investigation, but not before
concluding that Outlaw had engaged in inappropriate
behavior by once asking Jones to step on his back to relieve




                              3
spinal pain. This “lapse in judgment” was noted in Outlaw’s
annual performance evaluation, and he was required to attend
a training session regarding SEPTA’s sexual harassment
policy. App. 1089–90.
       Jones ultimately filed suit against SEPTA and Outlaw
in the United States District Court for the Eastern District of
Pennsylvania. Her amended complaint alleged gender
discrimination and retaliation in violation of Title VII of the
Civil Rights Act of 1964 and the Pennsylvania Human Rights
Act (PHRA). She also alleged a violation of the Fourteenth
Amendment of the United States Constitution, common law
wrongful termination, and retaliation in violation of the
Family and Medical Leave Act. The District Court dismissed
the wrongful termination claim and subsequently granted
summary judgment to SEPTA and Outlaw on the remaining
claims. Jones has appealed only the Court’s summary
judgment on the Title VII, PHRA, and constitutional claims.
                               II
       The District Court exercised jurisdiction under 28
U.S.C. §§ 1331, 1343, and 1367. We have jurisdiction under
28 U.S.C. § 1291, and our review of a summary judgment is
plenary. EEOC v. Allstate Ins. Co., 778 F.3d 444, 448 (3d Cir.
2015).
                              III
      The linchpin of the District Court’s opinion was its
holding that Jones’s claims fail principally because her initial
suspension with pay was not an adverse action within the
meaning of the employment discrimination laws. Jones, 2014
WL 3887747, at *3–4, 6, 9. This is an issue of first
impression in the Third Circuit. Although we need not
consider and do not decide whether a paid suspension




                               4
constitutes an adverse action in the retaliation context, see
infra Section IV-B, we hold that such a suspension generally
does not constitute an adverse action in the substantive
discrimination context.
       Title VII forbids employers “to fail or refuse to hire or
to discharge any individual, or otherwise to discriminate
against any individual with respect to his compensation,
terms, conditions, or privileges of employment, because of
such individual’s race, color, religion, sex, or national origin.”
42 U.S.C. § 2000e-2(a)(1). Our analysis of claims arising
under this “substantive provision” is governed by the three-
step framework of McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973): first we ask whether the plaintiff has stated a
prima facie case of discrimination or retaliation; if she has,
we ask whether the employer has advanced a legitimate
reason for its conduct; and finally we give the plaintiff an
opportunity to prove that the employer’s proffered reason is
pretextual. See Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir.
1994).
       A Title VII plaintiff must prove that she suffered an
adverse employment action in order to satisfy step one of
McDonnell Douglas. See Sarullo v. U.S. Postal Serv., 352
F.3d 789, 797 (3d Cir. 2003). We have described an adverse
employment action “as an action by an employer that is
serious and tangible enough to alter an employee’s
compensation, terms, conditions, or privileges of
employment.” Storey v. Burns Int’l Sec. Servs., 390 F.3d 760,
764 (3d Cir. 2004) (internal quotation marks omitted).
       The District Court held that Jones’s suspension with
pay did not constitute an adverse employment action under
Title VII. See Jones, 2014 WL 3887747, at *4. Although the
District Court noted that we have “not addressed this issue,” it




                                5
also noted that other courts of appeals have unanimously
concluded that “placing an employee on paid administrative
leave where there is no presumption of termination” is not an
adverse employment action under the substantive provision of
Title VII. Id.; see Joseph v. Leavitt, 465 F.3d 87, 91 (2d Cir.
2006) (“[A]dministrative leave with pay during the pendency
of an investigation does not, without more, constitute an
adverse employment action.”); Singletary v. Mo. Dep’t of
Corr., 423 F.3d 886, 891–92 (8th Cir. 2005); Peltier v. United
States, 388 F.3d 984, 988 (6th Cir. 2004); see also Von
Gunten v. Maryland, 243 F.3d 858, 869 (4th Cir. 2001)
(holding that “placing [an employee] on administrative leave
with pay for a short time to allow investigation” is not an
adverse action for retaliation purposes), abrogated on other
grounds by Burlington N. & Santa Fe Ry. Co. v. White, 548
U.S. 53, 60 (2006); Breaux v. City of Garland, 205 F.3d 150,
158 (5th Cir. 2000) (placement on paid administrative leave is
not an adverse action for purposes of a First Amendment
retaliation claim). But cf. Dahlia v. Rodriguez, 735 F.3d 1060,
1078–79 (9th Cir. 2013) (en banc) (placement on paid
administrative leave can be an adverse action for purposes of
a First Amendment retaliation claim).
        Like the District Court, we think this chorus is on
pitch. A paid suspension pending an investigation of an
employee’s alleged wrongdoing does not fall under any of the
forms of adverse action mentioned by Title VII’s substantive
provision. That statute prohibits discrimination in hiring,
firing, and “compensation, terms, conditions, or privileges of
employment.” § 2000e-2(a)(1). A paid suspension is neither a
refusal to hire nor a termination, and by design it does not
change compensation. Nor does it effect a “serious and
tangible” alteration of the “terms, conditions, or privileges of
employment,” Storey, 390 F.3d at 764, because “the terms




                               6
and conditions of employment ordinarily include the
possibility that an employee will be subject to an employer’s
disciplinary policies in appropriate circumstances,” Joseph,
465 F.3d at 91. We therefore agree with our sister courts that
a suspension with pay, “without more,” is not an adverse
employment action under the substantive provision of Title
VII. Id.
       Applying this legal standard to the facts of this appeal,
we readily agree with the District Court that Jones’s
suspension with pay did not constitute an adverse
employment action. In her brief, Jones summarily declares
that her “indefinite suspension” that began on December 1,
2010 was an adverse employment action without providing
any argument for why this is so. Jones Br. 44. Having failed
to marshal evidence that her suspension with pay was atypical
in any way, Jones’s argument fails for the same reasons stated
by our sister courts in the cases we have cited. Accordingly,
we hold that Jones’s suspension with pay from December 1 to
February 22 (when SEPTA suspended her without pay) was
not an adverse employment action under the substantive
provision of Title VII.
                              IV
       The fact that Jones’s initial suspension with pay was
not an adverse employment action eviscerates much of
Jones’s appeal but doesn’t doom it entirely. Therefore, we
turn to her specific claims under Title VII, the PHRA, and the
Constitution. Her statutory claims turn on whether summary
judgment for SEPTA was appropriate on the Title VII claims.
“[T]he PHRA is to be interpreted as identical to federal anti-
discrimination laws except where there is something
specifically different in its language requiring that it be
treated differently,” Fogleman v. Mercy Hosp., Inc., 283 F.3d
7
561, 567 (3d Cir. 2002), and Jones identifies no relevant
distinction here. Furthermore, Outlaw was a defendant on the
PHRA counts of the complaint and not on the Title VII
counts, and his liability as an “aide[r] and abett[or]” under the
PHRA hinges on SEPTA’s liability. App. 1119 (Am. Compl.
¶¶ 62, 66); see Dici v. Pennsylvania, 91 F.3d 542, 552 (3d
Cir. 1996). Our main inquiry, then, is whether the District
Court erred in granting summary judgment to SEPTA on
Jones’s claims of gender discrimination and retaliation under
Title VII.
                               A
                               1
        To state a prima facie case of gender discrimination,
the District Court said, Jones was required to “show that (1)
she is a member of a protected class; (2) she was qualified for
her position; (3) the particular disciplinary measure was an
adverse employment action; and (4) the circumstances of the
disciplinary measure give rise to an inference of
discrimination.” Jones, 2014 WL 3887747, at *3. We see no
error in this formulation. See Geraci v. Moody-Tottrup, Int’l,
Inc., 82 F.3d 578, 581 (3d Cir. 1996) (“The elements of [the]
prima facie case . . . must not be applied woodenly, but must
rather be tailored flexibly to fit the circumstances of each type
of illegal discrimination.”).
       To the extent that Jones’s discrimination claim is
based upon her initial paid suspension, her claim fails for
want of an adverse employment action for the reasons stated
herein. See supra Part III. To the extent that her claim is
based upon her subsequent suspension without pay and
termination, however, we agree with the District Court that
the chief defect of her claim lies in the final element of the
prima facie case—the requirement of “some causal nexus”




                               8
between her gender and her adverse treatment by SEPTA.
Sarullo, 352 F.3d at 798. The record is devoid of evidence
supporting an inference that Jones’s suspension without pay
and termination were products of discrimination instead of
the natural result of SEPTA’s investigation into the
allegations of timesheet fraud.
        Jones’s briefs are “not a model of clarity,” SEPTA Br.
34, but her main contention on this point seems to be that a
reasonable jury could draw an inference of discrimination
because SEPTA declined to punish male employees who
engaged in the same alleged misconduct as she. See Filar v.
Bd. of Educ., 526 F.3d 1054, 1061 (7th Cir. 2008) (“All
things being equal, if an employer takes an action against one
employee in a protected class but not another outside that
class, one can infer discrimination.”). Jones points to
evidence that at least one male SEPTA employee, John
Solecki, was permitted by Outlaw to underreport his vacation
time to compensate him for unpaid overtime work. But even
if this practice was against SEPTA rules, it was materially
different from Jones’s misconduct because Solecki did not
fraudulently claim pay for work he never performed. Because
of this distinction, the treatment of Solecki could not support
an inference that Jones’s suspension without pay and
termination were motivated by discrimination rather than by
SEPTA’s good-faith conclusion that Jones submitted false
timesheets.
                              2
       Jones also argues that she was the victim of a hostile
work environment. In Meritor Savings Bank, FSB v. Vinson,
the Supreme Court held “that a plaintiff may establish a
violation of Title VII by proving that discrimination based on
sex has created a hostile or abusive work environment.” 477




                              9
U.S. 57, 66 (1986). The Court went on to hold that workplace
sexual harassment can be actionable under such a theory, so
long as it is “sufficiently severe or pervasive.” Id. at 67.
        In a pair of later cases, the Court elaborated on when
an employer can be held vicariously liable under Title VII for
harassment of an employee by her supervisor. Faragher v.
City of Boca Raton, 524 U.S. 775 (1998); Burlington Indus.,
Inc. v. Ellerth, 524 U.S. 742 (1998). Those decisions
distinguished between “(1) harassment that ‘culminates in a
tangible employment action,’ for which employers are strictly
liable, and (2) harassment that takes place in the absence of a
tangible employment action, to which employers may assert
an affirmative defense.” Pa. State Police v. Suders, 542 U.S.
129, 143 (2004) (citations omitted). This defense, which has
come to be known as the Faragher–Ellerth defense, applies
when the employer “exercised reasonable care to avoid
harassment and to eliminate it when it might occur” and the
complaining employee “failed to act with like reasonable care
to take advantage of the employer’s safeguards and otherwise
to prevent harm that could have been avoided.” Faragher,
524 U.S. at 805.
       Jones claims she has cited sufficient evidence of
severe or pervasive sexual harassment by Outlaw. The
District Court said this was irrelevant even if true, Jones,
2014 WL 3887747, at *5 & n.3, and we agree. Even if Jones
had evidence of severe or pervasive sexual harassment,
SEPTA was entitled to the Faragher–Ellerth defense.
       First, the defense is available to SEPTA because any
sexual harassment of Jones by Outlaw did not “culminate[] in
a tangible employment action.” Faragher, 524 U.S. at 808.
The Supreme Court has defined a “tangible employment
action” as “a significant change in employment status, such as




                              10
hiring, firing, failing to promote, reassignment with
significantly different responsibilities, or a decision causing a
significant change in benefits.” Ellerth, 524 U.S. at 761.
Regardless of whether this term means precisely the same
thing as “adverse employment action,” we think it clear that
neither phrase applies to Jones’s initial paid suspension,
which is the only action that Jones can link to the alleged
harassment. As the District Court observed, SEPTA’s
decisions to suspend Jones without pay and then terminate her
were “based on the OIG investigation report, which itself
relied on information independent from what was produced
by Outlaw.” Jones, 2014 WL 3887747, at *6.
       Second, SEPTA satisfies both prongs of the Faragher–
Ellerth defense on the merits. As the District Court noted,
SEPTA took several steps in response to Jones’s allegations of
harassment: it conducted an investigation, made findings,
developed a “plan of action,” required Outlaw to attend a
counseling session, and gave him a demerit on his evaluation.
Id. at *7. Jones claims that this is not enough, but her
arguments are unconvincing. Although it appears Outlaw never
received training on SEPTA’s sexual harassment policy until
after she complained, Jones identifies no authority showing
that this precludes SEPTA from asserting the Faragher–
Ellerth defense. She also highlights Outlaw’s admission that he
did not comply with SEPTA policy when he asked her to step
on his back, but she doesn’t explain how this fact supports
imposing vicarious liability on SEPTA. Jones further objects
that Outlaw was given only a “slap on the wrist,” Jones Br. 26,
but a showing that discipline was imposed is not required to
prove that an employer’s remedial action was adequate, see
Knabe v. Boury Corp., 114 F.3d 407, 413 (3d Cir. 1997).
Indeed, a light punishment may have been suitable in view of
SEPTA’s finding that Outlaw’s only proven misconduct was




                               11
the spine-stepping incident. Finally, Jones attacks SEPTA’s
harassment policy for encouraging employees to report
harassment to their supervisors, suggesting that the policy
failed because her supervisor was Outlaw. But the policy states
that an employee is expected to “[r]eport any incident
immediately to his/her supervisor or to SEPTA’s EEO[
Office],” and any sensible employee would surely go the EEO
route instead of complaining only to the very person
committing the harassment. App. 703 (emphasis added).
       That brings us to the second Faragher–Ellerth prong,
which is even less favorable for Jones. Jones worked for
Outlaw for about 10 years, and she asserts that she was
subject to “pervasive” sexual harassment the entire time.
Reply Br. 10. Despite 10 years of alleged harassment, she
admits that she never made a complaint until Outlaw accused
her of timesheet fraud, despite the fact that she knew that the
EEO Office fielded such complaints—in fact, she had
previously worked in SEPTA’s Office of Civil Rights,
apparently the EEO Office’s predecessor. App. 145–46, 872;
see SEPTA Br. 47–48. This demonstrates that Jones “failed to
act with . . . reasonable care to take advantage of the
employer’s safeguards and otherwise to prevent harm that
could have been avoided.” Faragher, 524 U.S. at 805. Even if
Jones could offer evidence of severe or pervasive sexual
harassment by Outlaw, therefore, her hostile work
environment claim fails because no reasonable jury could
hold SEPTA liable for such harassment. Accordingly, we will
affirm the District Court’s summary judgment on Jones’s
statutory claims of gender discrimination.
                              B
       The other statutory claim at issue arises under the
antiretaliation provision of Title VII, 42 U.S.C. § 2000e-3(a).




                              12
“A prima facie case of illegal retaliation requires a showing
of (1) protected employee activity; (2) adverse action by the
employer either after or contemporaneous with the
employee’s protected activity; and (3) a causal connection
between the employee’s protected activity and the employer’s
adverse action.” Allstate, 778 F.3d at 449 (internal quotation
marks omitted). Jones posits that her suspension by Outlaw
and her termination by SEPTA were retaliation against her
informal complaints to Outlaw about his behavior and her
formal complaint to the EEO Office. Outlaw’s suspension of
Jones with pay was not actionable retaliation, however,
because Jones has identified no evidence showing that her
alleged informal complaints caused Outlaw to suspend her.
Therefore, we must focus on whether a reasonable jury could
conclude that SEPTA’s decisions to suspend Jones without
pay and then terminate her were acts of retaliation.
        Jones’s claim fails because there is no evidence that
her complaints of harassment caused SEPTA to discharge her,
and her efforts to establish a causal connection go nowhere.
First, Jones claims that “she never falsified her timesheets”
and suggests that this supports an inference that SEPTA’s
actions were motivated by a desire for revenge rather than a
bona fide belief that Jones had stolen wages. Jones Br. 51.
The District Court found no evidence supporting Jones’s
denial of wrongdoing, however, and also rightly noted that
showing that an employer incorrectly found an employee
guilty of misconduct is insufficient to prove retaliation
anyway. See Jones, 2014 WL 3887747, at *10–11 & n.7; see
also Fuentes, 32 F.3d at 766–67.
       Jones also makes much of numerous alleged defects in
OIG’s investigation of her timesheet submissions, arguing
that these imperfections are evidence of bad faith and




                             13
“animosity” on SEPTA’s part. Jones Br. 47. She says, for
example, that OIG interrogated her “by ambush” about the
timesheet fraud; didn’t allow her to review the timesheets in
question during that session; didn’t investigate whether
someone besides Jones tampered with her timesheets; and
didn’t look into whether any timesheet discrepancies were
resolved by “adjustment forms” filed by Jones. Id. at 47–48,
54. Each of these grievances is either unfounded or too petty
to serve as evidence of retaliation, and the District Court did
not err in treating them as such. See Jones, 2014 WL
3887747, at *12–13.
        Jones also argues that a reasonable jury could find
retaliation here on a “cat’s paw” theory of liability. In Staub
v. Proctor Hospital, the Supreme Court interpreted a federal
statute prohibiting employment discrimination against
members of the military to make employers liable when an
employee’s “supervisor performs an act motivated by
antimilitary animus that is intended by the supervisor to cause
an adverse employment action, and . . . is a proximate cause
of the ultimate employment action.” 562 U.S. 411, 422 (2011)
(footnote omitted). In McKenna v. City of Philadelphia, we
approved the extension of this theory of liability to the Title
VII context. 649 F.3d 171 (3d Cir. 2011). Jones argues it
applies here because, even if there is no direct evidence that
SEPTA’s decision to terminate her was discriminatory,
Outlaw’s accusation of timesheet fraud was driven by animus
and contributed to Jones’s termination.
       Even if Jones did produce evidence that Outlaw’s
accusation was based on animus, her resort to the cat’s paw
theory would still be unavailing. It may be true that Outlaw’s
conduct was a but-for cause of Jones’s termination, as she
may never have been fired for timesheet fraud had Outlaw not




                              14
reported the matter to OIG. But proximate cause is required in
cat’s paw cases, and that requires “some direct relation
between the injury asserted and the injurious conduct alleged”
and excludes links that are “remote, purely contingent, or
indirect.” Staub, 562 U.S. at 419 (internal quotation marks
omitted). The Staub Court declined to adopt a “hard-and-fast
rule” that an employer’s intervening exercise of independent
judgment (e.g., between the supervisor’s biased report of
employee wrongdoing and the termination of the employee)
precludes a finding of proximate cause. Id. at 420. But the
Court did indicate that proximate cause will not exist when
the employer does not rely on the “supervisor’s biased report”
in taking the ultimate adverse action. Id. at 421 (noting that it
“is necessary in any case of cat’s-paw liability” that “the
independent investigation rel[y] on facts provided by the
biased supervisor”).
       Here, Jones offers no evidence that Outlaw influenced
the OIG investigation or SEPTA’s termination decision
beyond getting the ball rolling with his initial report of
timesheet fraud. The only evidence Jones cites in support of
her cat’s paw theory is that Outlaw conducted the initial
investigation of Jones’s timesheets; OIG interviewed Outlaw
and informed him of Jones’s harassment claims; and Outlaw
communicated with OIG and the SEPTA official who
determined Jones committed timesheet fraud. As the District
Court acknowledged, though, the record also shows that
SEPTA decided to terminate Jones “based on an investigation
independent from Outlaw” that relied on forensic handwriting
analysis (to determine if the signatures on Jones’s timesheets
were phony) and “email, computer, and building access
records.” Jones, 2014 WL 3887747, at *12. This case is a far
cry from McKenna, where there was no evidence that the
employer relied on anything besides the allegedly biased




                               15
supervisor’s say-so in deciding to terminate the employee.
See 649 F.3d at 179. Here, undisputed evidence excludes the
possibility that SEPTA merely “adopted [Outlaw’s] biased
account of the events.” Id. For those reasons, we agree with
the District Court that cat’s paw liability does not apply here.
        In her only other attempt to conjure a causal
connection between her complaints of sexual harassment and
her termination, Jones notes that we have previously held that
“temporal proximity between the protected activity and the
termination is sufficient to establish a causal link.” Woodson
v. Scott Paper Co., 109 F.3d 913, 920 (3d Cir. 1997). But
Jones ignores other cases holding that “the timing of the
alleged retaliatory action must be ‘unusually suggestive’ of
retaliatory motive before a causal link will be inferred.”
Krouse v. Am. Sterilizer Co., 126 F.3d 494, 503 (3d Cir.
1997) (quoting Robinson v. City of Pittsburgh, 120 F.3d 1286,
1302 (3d Cir. 1997)). We reject Jones’s suggestion that a gap
of nearly three months (between Jones’s harassment
complaint and SEPTA’s determination that she committed
timesheet fraud) raises a red flag, especially when SEPTA
spent those three months on a thorough investigation into her
alleged malfeasance. Because a reasonable jury could not find
a causal link between her allegations of harassment and any
adverse employment action, we will affirm the District
Court’s summary judgment on the retaliation claims.
                               C
       Jones’s remaining claims arise under 42 U.S.C. § 1983
and allege violations of the Fourteenth Amendment. The
District Court held that Jones forfeited her constitutional
claims by failing to mention them in her response to SEPTA
and Outlaw’s motion for summary judgment. See Jones, 2014
WL 3887747, at *14. Although Jones’s response did mention




                              16
those provisions (if only fleetingly, see Supp. App. 324, 335),
we will nevertheless affirm the Court’s judgment on the
constitutional claims. See Hughes v. Long, 242 F.3d 121, 122
n.1 (3d Cir. 2001) (“We may affirm a District Court’s
judgment on grounds other than those considered by the
District Court itself.”). First, Jones expressly waives her
constitutional claims against SEPTA on appeal. Jones Br. 62
n.4. Second, in support of her constitutional claims against
Outlaw, she makes no affirmative argument that is
distinguishable from her statutory arguments and provides no
coherent reason why her evidence succeeds under § 1983
even if it fails under Title VII. In the absence of such
argument, we will not disturb the District Court’s summary
judgment for SEPTA and Outlaw. See United States v.
Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (per curiam) (“A
skeletal ‘argument,’ really nothing more than an assertion,
does not preserve a claim. Especially not when the brief
presents a passel of other arguments . . . . Judges are not like
pigs, hunting for truffles buried in briefs.” (citation omitted)).
                         *      *      *
        For the reasons stated, we hold that Jones’s suspension
with pay did not constitute an adverse employment action
under the substantive provision of Title VII. And any adverse
actions Jones did suffer were not sufficiently linked to any
alleged misconduct to support a claim of discrimination or
retaliation. Accordingly, the District Court did not err in
entering summary judgment for SEPTA, and we will affirm
that order.




                               17